DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 7, 13, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation of “associating a plurality of classes of storage with a plurality of data protection policies, the plurality of storage classes being mapped to a plurality of storage providers, and the plurality of storage providers being coupled to a backup storage server; advertising, by a service broker to a plurality of stateful workloads in the cloud native environment, a service catalog listing the plurality of storage classes; receiving, at the service broker, a first request from a first stateful workload for a first class of storage; instructing a first storage provider having storage of the first class to provision a first volume; responding to the first request with an identification of the first volume to allow the first stateful workload to persist data on the first volume; instructing the first storage provider to generate first snapshots of the first volume according to a first data protection policy that is associated with the first storage class; and conducting backups of the first snapshots to the backup storage server coupled to the first storage provider according to the first data protection policy.”
As to the art of record, Fu et al. reference discloses the concept of a data recovery method includes receiving a first physical address of data block and searching in a recovery snapshot. However, Fu et al. does not teach with respect to the entire or combination claim limitation of “associating a plurality of classes of storage with a plurality of data protection policies, the plurality of storage classes being mapped to a plurality of storage providers, and the plurality of storage providers being coupled to a backup storage server; advertising, by a service broker to a plurality of stateful workloads in the cloud native environment, a service catalog listing the plurality of storage classes; receiving, at the service broker, a first request from a first stateful workload for a first class of storage; instructing a first storage provider having storage of the first class to provision a first volume; responding to the first request with an identification of the first volume to allow the first stateful workload to persist data on the first volume; instructing the first storage provider to generate first snapshots of the first volume according to a first data protection policy that is associated with the first storage class; and conducting backups of the first snapshots to the backup storage server coupled to the first storage provider according to the first data protection policy.”
As to the art of record, Mark reference discloses the concept of methods and systems to track kernel calls using a disassembler. However, Mark does not teach with respect to the entire or combination claim limitation of “associating a plurality of classes of storage with a plurality of data protection policies, the plurality of storage classes being mapped to a plurality of storage providers, and the plurality of storage providers being coupled to a backup storage server; advertising, by a service broker to a plurality of stateful workloads in the cloud native environment, a service catalog listing the plurality of storage classes; receiving, at the service broker, a first request from a first stateful workload for a first class of storage; instructing a first storage provider having storage of the first class to provision a first volume; responding to the first request with an identification of the first volume to allow the first stateful workload to persist data on the first volume; instructing the first storage provider to generate first snapshots of the first volume according to a first data protection policy that is associated with the first storage class; and conducting backups of the first snapshots to the backup storage server coupled to the first storage provider according to the first data protection policy.”
As to the art of record, Zou reference discloses the concept of generating a snapshot from a network comprising of using a plurality virtual machines. However, Zou does not teach with respect to the entire or combination claim limitation of “associating a plurality of classes of storage with a plurality of data protection policies, the plurality of storage classes being mapped to a plurality of storage providers, and the plurality of storage providers being coupled to a backup storage server; advertising, by a service broker to a plurality of stateful workloads in the cloud native environment, a service catalog listing the plurality of storage classes; receiving, at the service broker, a first request from a first stateful workload for a first class of storage; instructing a first storage provider having storage of the first class to provision a first volume; responding to the first request with an identification of the first volume to allow the first stateful workload to persist data on the first volume; instructing the first storage provider to generate first snapshots of the first volume according to a first data protection policy that is associated with the first storage class; and conducting backups of the first snapshots to the backup storage server coupled to the first storage provider according to the first data protection policy.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425